DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 07/28/2022 is entered. Regarding the Office action mailed 07/08/2022:
The rejection of claim 32 under 35 USC 102(a)(1) over Schwartz is withdrawn in view of the amendment to require that the IPC DNA polynucleotide and IPC RNA polynucleotide are each less than 90 nucleotides in length. This limitation was imported from previous claim 63, which claim the Office action of 07/08/2022 inadvertently failed to address.
The rejection of claim 62 under 35 USC 112(b) is moot as the claim has been cancelled.
The rejection of claims 22, 27, 64, 65 and 66 under 35 USC 103 over Thurman in view of Kodani and Fast-Track Diagnostics is withdrawn in view of the amendment requiring that the signature sequence polynucleotide is present at higher molar concentration than the five or more target positive control polynucleotides. This limitation was imported from previous claim 62, which was not rejected over the prior art. Kodani was cited as disclosing a “signature sequence”, specifically an Erwinia (bacterial plant pathogen) sequence. However, in Kodani, this sequence was built into a plasmid containing the other positive control sequences (page 1057, right column, first paragraph): “Each plasmid insert was designed to contain the T7 promoter sequence, the RNP3 human positive-control assay used on all TAC cards (6), 15 to 20 target assays, an Erwinia xeno assay for laboratory contamination control, and a reverse complement of the SP6 promoter sequence.” Because Kodani’s “signature sequence” was integrated in a plasmid along with the other positive control sequences (i.e. the “15 to 20 target assays”), transcription from either the T7 or SP6 promoter would have produced long transcripts containing all these sequences. This would not produce a “higher molar concentration” of the Erwinia RNA sequence relative to the other positive control sequences. Neither would this plasmid, if used as a DNA positive control, contain a “higher molar concentration” of the Erwinia sequence relative to the other positive control sequences.
The rejection of claims 39 and 41 under 35 USC 103 over Hamatake is withdrawn in view of the amendment to claim 39, incorporating the limitations of claim 40 (now cancelled). Applicant is correct that claim 40 required 10 or more fewer nucleotides between the forward primer binding site and probe binding site AND between the probe binding site and reverse primer binding site. The Examiner regrets the oversight.
New grounds of rejection are set forth below. This Office action is NON-FINAL.

Claim Objections
Claim 22 recites (emphasis added) “…and one or more signature sequence polynucleotides, wherein the signature sequence polynucleotide is present at higher molar concentration…”. The claim should indicate “…wherein the one or more…” or “wherein at least one of the one or more….” to indicate how the “wherein” clause applies in the case where there is more than one signature sequence polynucleotide present. As claims 23, 26, 27, 64, 65 and 66 depend from claim 22, they are objected to for the same reason.

Claim 66 is objected to for the following informalities: the claim should be amended as follows: “…of claim 22, wherein the [[a]] pooled target positive control polynucleotide mix comprises ten or more…”. In addition, “and one or more signature sequence polynucleotides” should be deleted since claim 22 already recites this feature.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 26 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 22, from which claim 26 depends, already requires that the mixture comprises “one or more signature sequence polynucleotides”.  Claim 26 recites that the mixture further comprises a “quality control detection mix comprising one or more” of alternatives a, b and c. It is noted that when option b only is selected, the claim does not further limit claim 22. As claim 22 already requires one or more signature sequence polynucleotides, it is recommended that option b be removed from claim 26.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim 60 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 60 depends from claim 32 (a claim to a composition). However, claim 60 merely recites an intended use for the composition, but does not impose any additional structural or material differences on the composition by such intended use. It is noted that claim 32 already indicates that the IPCs have primer binding regions that “have homology with a bacterial or viral target polynucleotide”. Therefore, the intended use of claim 60 would not further limit the composition of claim 32.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 32, 35, 59 and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Oleksiewicz (Journal of Virological Methods 92:23-35 (2001)) in view of Godfrey (US 2003/0017482, previously cited).
Oleksiewicz disclosed a real-time RT-PCR assay for quantitation of foot-and-mouth disease virus (see title) because “Increased knowledge of the kinetics of FMDV replication in pigs, especially in their respiratory tracts, could create opportunities for strategies to improve FMD vaccines for pigs.” (see abstract)
Oleksiewicz disclosed (section 2.3, page 26, left column): “All amplicons were short (62-142 nt), ensuring maximal PCR efficiency, and thus the most precise quantitation. Also, a short amplificon size made the RT-PCRs less sensitive to RNA degradation.” Note that the actual amplicon for the virus in the TaqMan PCR assay was 62 nt (Table 1), which is the assay Oleksiewicz developed for use; see section 2.3, page 26, right column: “Based on our initial experience with FMDV quantitation using SYBR PCR we developed a final strategy for FMDV quantitation using TaqMan PCR.”
Oleksiewicz did not disclose a composition comprising an isolated IPC DNA polynucleotide and an isolated IPC RNA polynucleotide as recited in claim 32.
Godfrey disclosed (paragraph [0063], emphasis added):
Also provided is an internal positive control that confirms the operation of a particular amplification reaction for a negative result. The internal positive controls (IPC) are DNA oligonucleotides that have the same primer sequences as the target gene (CEA or tyrosinase) but have a different internal probe sequence…The IPCs may be added to any PCR reaction mastermix in amounts that are determined empirically to give Ct values typically greater than the Ct values of the endogenous target of the primer set. The PCR assays are then performed according to standard protocols, and even when there is no endogenous target for the primer set, the IPC would be amplified, thereby verifying that the failure to amplify the target endogenous DNA is not a failure of the PCR reagents in the mastermix. In this embodiment, the IPC probe fluoresces differently than the probe for the endogenous sequences. A variation of this for use in RT-PCR reactions is where the IPC is an RNA and the RNA includes an RT primer sequence. In this embodiment, the IPC verifies function of both the RT and PCR reactions. Both RNA and DNA IPCs (with different corresponding probes) may also be employed to differentiate difficulties in the RT and PCR reactions.
Given that IPCs were disclosed to use the “same primer sequences as the target gene”, it would have been understood by one of ordinary skill in the art that, where Godfrey disclosed use of both an RNA and DNA IPC, each would share the same primer sequences with the corresponding target gene (and, consequently, with each other). In addition, Godfrey mentioned that when using both RNA and DNA IPCs, the two IPCs would be used “with different corresponding probes”. Were the two IPCs to be also be used with different primers, Godfrey would have indicated this. Therefore, Godfrey fairly taught the use of an RNA IPC and a DNA IPC sharing the same primer sequences, but having different probe sequences. As for the two IPCs to be present in the same “composition”, this is fairly suggested by Godfrey’s indication to use the RNA IPC and DNA IPC “with different corresponding probes”. If the idea was to carry out two separate reactions, one containing the RNA IPC and the other containing the DNA IPC, there would be no need for “different probes” (each IPC would use a different probe than the endogenous target gene being tested for, but there would be no need for the probes for the two IPCs to be different from one another if used in different reactions).  
In a particular example, Godfrey disclosed IPCs for two genes, CEA and tyrosinase; see Table 10, noting that both are less than 90 nucleotides in length.
It would have been prima facie obvious to one having ordinary skill in the art prior to the effective filing date of the instant application to modify the method of Oleksiewicz by using both an RNA IPC and a DNA IPC, and thus create the composition of claim 32, in order to “confirm the operation of a particular amplification reaction for a negative result”, “thereby verifying that the failure to amplify the target endogenous DNA [or RNA] is not a failure of the PCR [or RT-PCR] reagents in the mastermix” as disclosed by Godfrey. This would arrive at the composition of claim 32 since Oleksiewicz was amplifying viral RNA, and so would have designed the IPCs to share the same primers with this target. Moreover, following the guidance of Oleksiewicz, one would have designed the RNA IPC and the DNA IPC to use different probes, and therefore contain different probe sequences. Finally, it would have been obvious to design IPCs less than 90 nucleotides in length since (1) Godfrey’s exemplary IPCs were less than 90 nucleotides (see Table 10), (2) Oleksiewicz’s viral amplicon was 62 nucleotides in length, and therefore it would have made sense to design the IPCs for that amplicon to be similar in length, since Oleksiewicz disclosed that shorter amplicons “ensur[e] maximal PCR efficiency, and thus the most precise quantitation”.
Furthermore, in modifying Oleksiewicz’s method in this manner, one would have arrived at the compositions of claims 35 and 59 since the amplification reaction (a composition) would contain both the DNA and RNA IPCs, as well as forward and reverse primers capable of amplifying both. The reaction would also contain a DNA IPC-specific probe (meeting the limitations of claim 35: a probe capable of supporting the detection of amplification products of the DNA polynucleotide, but not the reverse transcript of the RNA polynucleotide). The reaction would also contain an RNA IPC-specific probe (meeting the limitations of claim 59: a probe capable of supporting the detection of amplification products of the reverse transcript of the RNA polynucleotide, but not the DNA polynucleotide). Regarding claim 60, such a composition as suggested by the combined disclosures of Oleksiewicz and Godfrey would be suitable for the use recited in claim 60.

Conclusion
Claims 22, 23, 26, 27, 64, 65, and 66 are objected to for the reasons discussed above, but are free of the prior art.
Claims 26, 32, 35, 59 and 60 are rejected.
Claims 33, 34, 36 and 58 are objected to for depending from a rejected claim but would each be allowable if written in independent form incorporating the limitations of claim 32 and any intervening claims.
Claims 39 and 41 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C WOOLWINE whose telephone number is (571)272-1144. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637